Title: From Thomas Jefferson to Gibson & Jefferson, 20 June 1804
From: Jefferson, Thomas
To: Gibson & Jefferson


          
            Dear Sir
            Washington June 20. 04.
          
          Your favor announcing the sale of my tobo. @ 40/ is recieved & the sale approved. I inclose you a bill of lading of some groceries sent from this place for Monticello, and below a statement of sundry articles from Alexandria & Philadelphia, for which I have not bills of lading: they are all to be forwarded to Monticello by Craven’s or Higginbotham’s boats. Accept my affectionate salutations
          
            Th: Jefferson
          
          
            
              
                from
                Georgetown
                5 boxes & barrels as per inclosed bill of lading. by Schooner Sally. Smith 
              
              
                
                Alexandria.
                10. barrels of Herring.
              
              
                
                
                1. gross porter
                
              
              
                
                
                1. cask. syrop of punch
              
              
                
                Philadelphia.
                2. tons nail rod.   Schooner Jane. Pearson.
              
              
                
                
                
                  
                    
                      4. kegs white lead
                      }
                      lately forwarded.
                    
                    
                      1. barrel linseed oil
                    
                  
                
              
              
             
            
            some other packages will be sent from George town in some days, not being yet ready.
          
        